PER CURIAM.
This matter is before the Court on respondent’s petition for leave to resign permanently pending disciplinary proceedings, pursuant to article XI, Rule 11.08, of the *431Integration Rule of. The Florida Bar. The petition reflects that the Bar has filed twenty-four separate grievance complaints against respondent and that the pending complaints involve alleged violations of Disciplinary Rules 1-102(A)(4) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(6) (engaging in conduct adversely reflecting on an attorney’s fitness to practice law), 6-101(A)(3) (neglect of a legal matter), and 9-102(B)(4) (failure to return to a client funds, securities, or other properties in the possession of the lawyer) of The Florida Bar Code of Professional Responsibility, and article XI, Rule 11.02(4) (specific purpose doctrine relating to trust funds) of the Integration Rule of The Florida Bar. Further, the petition to resign is submitted without leave to apply for readmission to The Florida Bar permanently.
The Florida Bar having now filed its response supporting the petition for leave to permanently resign, and the Court having reviewed the same and determined that the requirements of Rule 11.08(3) are fully satisfied, the petition for leave to resign permanently is hereby approved. Jack R. Silver’s name is hereby stricken from the roll of attorneys in the state of Florida effective this date.
Judgment for costs in the amount of $719.00 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARRETT, JJ., concur.